               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMY STANKIEWICZ,                          :   CIVIL ACTION NO. 3:20-CV-2021
                                          :
                Plaintiff                 :   (Judge Conner)
                                          :
                v.                        :
                                          :
PUMP N’ PANTRY, INC., et al.,             :
                                          :
                     Defendants           :

                            CASE MANAGEMENT ORDER

      AND NOW, this 4th day of March, 2021, in accordance with Federal Rule of

Civil Procedure 16(b) and Local Rule of Court 16.1, and following a telephonic case

management conference attended by all parties, during which the views of all

counsel were solicited, it is hereby ORDERED that:

      1.     The following dates and deadlines shall govern the discovery and
             dispositive motions phase of the above-captioned civil action:

             Joinder of Parties:                     July 1, 2021
             Amendment of Pleadings:                 July 1, 2021
             Fact Discovery:                         September 1, 2021
             Affirmative Expert Reports:             October 6, 2021
             Responsive Expert Reports:              November 3, 2021
             Supplemental Expert Reports:            November 17, 2021
             Dispositive Motions and
                Supporting Briefs:                   December 1, 2021

      2.     Any request for extension of the discovery deadline must be made at
             least 14 days prior to the close of discovery. Requests for extensions
             of the above time periods will not be granted except for good cause.
3.   Any request for extension of the above time periods must be made by
     motion in conformity with Local Rules 5.1(g), 7.1, and 7.5 and must be
     signed by counsel in conformity with the Civil Justice Reform Act of
     1990, 28 U.S.C. § 473(b)(3). Counsel shall not mutually agree to extend
     any time periods covered by this order, the Federal Rules of Civil
     Procedure, or the Local Rules of Court without court approval.

4.   If dispositive motions are not filed by the deadline established in
     paragraph 1, the court will schedule a telephonic conference call
     with the parties to discuss pretrial and trial scheduling. If the parties
     determine in advance of the dispositive-motion deadline that no such
     motions will be filed, the parties shall so notify the court.

5.   The Clerk of Court shall issue our standard civil practice order
     forthwith. Counsel and pro se parties are responsible for reading the
     civil practice order thoroughly upon receipt and for reviewing it
     regularly as the case proceeds.




                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
